Citation Nr: 1421137	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-30 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder to include asbestos related disease, claimed as breathing issues, constant colds, runny nose, and watery eyes.

2.  Entitlement to service connection for a stomach disability, to include as related to exposure to asbestos. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from June 1955 to April 1974.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The claims currently on appeal were remanded by the Board in September 2012 and November 2013. 

The Veteran testified before the undersigned Acting Veterans Law Judge in May 2012.  At the hearing he submitted additional evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal, as well as additional evidence also accompanied by a waiver received in September 2013.  See 38 C.F.R. § 20.800 (2013). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  The Veteran also has an electronic Virtual VA paperless claims file, and the evidence therein has been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Unfortunately the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The most recent November 2013 remand directed the AOJ to take appropriate action to develop evidence of whether the Veteran was exposed to asbestos at any time during service.  Previous development conducted in this regard, with negative results, was limited to the question of whether the Veteran was exposed to asbestos during service aboard the USS Howard W. Gilmore from September 1955 until 1958.  Following the completion of this development, and to the extent exposure to asbestos during service was not demonstrated, the AOJ was to complete a formal memorandum documenting such a fact.  

As indicated by the Veteran's representative in his March 2014 brief, and despite a November 2013 response to a questionnaire as to the nature of his in-service asbestos exposure-in which the Veteran reported exposure to asbestos from June 1955 to 1964 associated with fire watch duty and repair duty that entailed removing asbestos wrapping from pipes and replacing it following the completion of welding-the AOJ did not complete a formal memorandum as to the inability to document in-service asbestos exposure.  The post-remand record also does not otherwise document that the AOJ has conducted the required development as to exposure to asbestos for the entirety of the Veteran's service.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432  (1993).

The Board is required to ensure compliance with the instructions of its remands.  Stegall v. West, 11 Vet. App. 268 (1998).  In light of this precedent and notwithstanding the results of additional medical examinations, the ordered development is necessary to fulfill the duty to assist the Veteran.  Therefore, the case must be remanded again for an appropriate search to determine whether the Veteran was exposed to asbestos to service that includes consideration of the entirety of his service. 

Finally, in light of the necessary development as set forth above, the Veteran will also be given another opportunity to submit any relevant records pertaining to the claims being remanded, and the AOJ will be requested to ensure that any additional relevant VA treatment records are received.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he provide sufficient information, and if necessary authorization, to enable the AOJ to obtain any additional pertinent private treatment records not currently of record following the current procedures set forth in 38 C.F.R. § 3.159.  Associate all records/responses received with the claims file. 

If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken. 

2.  Conduct the appropriate development to associate with the record any additional relevant VA clinical records pertaining to the claims that are being remanded that have not been obtained. 

3.  Take appropriate action to develop evidence of whether the Veteran was exposed to asbestos at any time during service.  As the Veteran reported that his exposure occurred while he was assigned to ships undergoing repair in Naval Shipyards, confirmation of the presence of the ships in a shipyard during the Veteran's tours of duty is necessary.  Following the completion of this development, the AOJ should, to the extent exposure to asbestos during service is not demonstrated, complete a formal memorandum documenting such a fact.

4. To help avoid yet another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra. 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims for service connection for a respiratory disorder to include asbestos related disease and a stomach disability in light of all pertinent medical evidence (to include any added to the record since the last adjudication of the claims) and legal authority, to include those pertaining to the adjudication of claims for service connection based on exposure to asbestos codified at M21-1 

6.  To the extent any benefit sought in connection with the claims that have been remanded remains denied, provide the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. FRANCIS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



